Title: C. W. F. Dumas to John Adams: A Translation, 28 November 1781
From: Dumas, Charles William Frederic
To: Adams, John



Leyden, 28 November 1781
Sir

Since Saturday, my domestic affairs, as well as some of my public ones, have prevented me from congratulating you on the second Burgoynization in America. Today I do it with all my heart. I rejoice at once in this glorious event for myself, for the United States, for the king of France, for you, and for all friends and good people. Also I rejoice in the despair it will bring our enemies. I am leaving for the Hague in an hour, where the States of Holland are reconvening today. I will stay there as long as they are in session because they are discussing the interesting matter of Amsterdam’s demarche against the duke, which, once decided, will clear the way for more serious and general topics. When I arrive, I hope to learn of Zeeland’s approval of the loan for 5 million.
When the assembly adjourns, I will take advantage of your kind invitation, sir, and we will chat by the fire about anything you choose. Meantime, I wish you continued good health, and I remain with the most sincere respect, sir, your very humble and very obedient servant

Dumas

